Citation Nr: 1202143	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  08-38 743	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel







INTRODUCTION

The Veteran served on active duty from September 1982 to September 1992 and from October 2005 to February 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2008, a statement of the case (SOC) was issued on issues of entitlement to a higher initial rating for left knee internal derangement and service connection for hypertension.  In subsequent correspondence, the Veteran expressed his satisfaction with the rating assigned to his service-connected left knee disorder and also withdrew his appeal for service connection for hypertension.  Thus, the Board does not have jurisdiction over these matters.  

In December 2011, the Veteran put forth the theory that his skin disability is related to his service in Persian Gulf region from 2005 to 2006.  The Board infers from the Veteran's statement a desire by him to have his claimed disability considered as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.  


REMAND

The Veteran's skin disorder has been variously diagnosed as atopic dermatitis, contact dermatitis, superficial perivascular dermatitis, and pityriasis lichenoides.  He asserts that his rash is the result of exposure to environmental hazards, including chemicals, during his service in Kuwait from 2005 to 2006.  His DD-214 confirms his service in Kuwait during this period of time.  

Service treatment records do not reflect any complaints of, or treatment for, a skin disorder; however, post-service clinical notes reflect that the Veteran has been treated for skin rashes since March 2007, one month after his discharge from active service.  Additionally, on an April 2007 post-deployment assessment, the Veteran reported that he had experienced a rash while on active duty.  

The Veteran received a VA general medical examination in January 2008, which noted the presence of a rash but did not offer any opinion as to its etiology.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   A new VA examination of the Veteran's skin is therefore necessary upon remand.

Furthermore, the Veteran has indicated that he believes that his skin symptoms are the result of service in the Southwest Asia theater of operations.  With regard to such claims, under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits "objective indications of a qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.   The term "qualifying chronic disability" includes an undiagnosed illness, or a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms.  38 C.F.R. § 3.317(a)(2).  The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Such disabilities must become manifest to a compensable degree before December 31, 2016, in order for entitlement to compensation to be established.  38 C.F.R. § 3.317(a)(1)(i).  

An undiagnosed illness is defined as a condition that, by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

Because the Veteran has confirmed service in the Southwest Asia theater of operations from 2005 to 2006, has skin symptomatology to which varying diagnoses have been ascribed (which is a sign or symptom of an undiagnosed illness), and has raised the issue of service connection for an undiagnosed illness (which has not been adjudicated by the RO), the Board finds the skin examination scheduled upon remand should attempt to determine whether the Veteran has an undiagnosed illness manifested by skin symptomatology.

Further, in light of the evidence of dermatological treatment shortly after service discharge, the examination should include an opinion from the examiner as to whether any currently diagnosed chronic skin disorder originated in, or is otherwise related to, such service, including as a result of exposure to environmental hazards.  

Review of the post-service clinical notes reflects that the Veteran has received dermatological treatment from a private physician, Dr. K. L. Ubben, since April 2009.  A treatment note dated April 2009 from Dr. Ubben has been received; however, VA clinical notes reflect that the Veteran has seen Dr. Ubben on several occasions since then.  Because these records may be of use in deciding the claim, they should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Post-service treatment records from the Fayetteville VA Medical Center (VAMC), the Mt. Vernon (Missouri) Outpatient Clinic (OPC) and the Little Rock, Arkansas VAMC have also been obtained.  The most recent records from these facilities are dated September 2009.  It appears that the Veteran receives regular treatment from these facilities.  Thus, updated treatment records should be obtained on remand.

Further review of the claims folder indicates that the Veteran was furnished a Veterans Claims Assistance Act of 2000 (VCAA) notice letter in December 2007.  However, as that document did not include a discussion of the information and evidence necessary to substantiate an undiagnosed illness claim, a VCAA notification letter should be issued to the Veteran on remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VCAA letter with a discussion of the information and evidence necessary to support this claim as a result of undiagnosed illnesses.

2.  Contact the Fayetteville VAMC, the Little Rock VAMC, and the Mt. Vernon OPC and request that all records of the Veteran's treatment at those facilities since September 2009 be provided for inclusion with the claims folder.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and why further attempts would be futile, and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  After obtaining any necessary authorization from the Veteran, contact Dr. Ubben and request that all records of the Veteran's treatment for a skin disorder since April 2009 be provided for inclusion with the claims folder.  Also, with necessary authorization, obtain any additional records from Dr. R. Stevens.  If any such records are unavailable, a negative response should be requested and the Veteran should be provided with the opportunity to obtain the records.  

4.  After the aforementioned development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of any chronic skin disorder that he may have.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file. 

For any chronic skin disorder(s) found on examination, the examiner should opine as to whether it is at least as likely as not (probability of 50 percent or greater) that such disability had its onset as a result of military service or is otherwise related to active duty, to include as due to exposure to environmental hazards, such as exposure to chemicals while in the Persian Gulf region.  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding observations of a rash during service and a continuity of symptoms since his February 2007 separation from active duty.  The examiner should also reconcile his/her finding with the VA clinical notes and post-deployment health assessment reflecting reports of skin rash within one month of the Veteran's discharge from active duty.  

The examiner should further indicate whether any skin symptomatology represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's service in the Southwest Asia theater of operations, or a medically unexplained chronic multisymptom illness.

If the examiner determines that he/she cannot provide an opinion on the issue without resorting to speculation, he/she should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  After the above has been completed, readjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


